Citation Nr: 0103707	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-10 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychological 
disorder, claimed as post-traumatic stress disorder and as 
secondary to service-connected residuals of a right knee 
injury and sacroiliac strain.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected residuals 
of a right knee injury.

3.  Whether a September 10, 1996 rating decision, which 
denied entitlement to service connection for a left knee 
disorder claimed as secondary to service-connected residuals 
of a right knee injury, contained clear and unmistakable 
error.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard from July 
1976 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO), in No. Little Rock, 
Arkansas and Portland, Oregon.

The Board notes that in numerous substantive appeals, the 
appellant requested a hearing before a Member of the Board.  
However, in correspondence dated in October 2000, the 
appellant's representative stated that the appellant no 
longer wanted a hearing before a Member of the Board.  

The Board also notes that the issue of entitlement to an 
evaluation in excess of 40 percent for residuals of a right 
knee injury was withdrawn by the appellant in a written 
statement dated in July 1997.   Although the undersigned 
referred to the "issue" of entitlement to an effective date 
prior to March 17, 1995 at the August 1995 hearing, the 
actual issues were claims for a rating in excess of 20 
percent for the disorder before March 17, 1995 and a rating 
in excess of 40 percent after that date.  Subsequent rating 
decisions assigned higher ratings for the periods involved, 
and, as noted, the appellant declared that she was 
withdrawing the issue. 

In a May 1, 1999 rating decision, the RO determined that a 40 
percent evaluation was warranted for service-connected 
sacroiliac strain, effective from October 27, 1997.  The 
appellant has not filed a notice of disagreement as to that 
determination.  In a rating decision dated May 26, 1999, the 
RO granted entitlement to a total disability evaluation based 
on individual unemployability, effective from June 30, 1997.  
The RO also granted entitlement to Dependent's Educational 
Assistance and found CUE in a prior rating decision and 
determined that a 40 percent evaluation for sacroiliac strain 
was warranted effective from June 30, 1997.  The appellant 
has not filed a notice of disagreement as to that rating 
decision.

Finally, for reasons that will become apparent, the issues of 
entitlement to service connection for a psychological 
disorder, claimed as post-traumatic stress disorder and as 
secondary to service-connected residuals of a right knee 
injury and sacroiliac strain, and entitlement to service 
connection for a left knee disorder, claimed as secondary to 
service-connected residuals of a right knee injury, will be 
addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied 
entitlement to service connection for a left knee condition, 
claimed as secondary to service-connected residuals of a 
right knee injury; a timely appeal was not perfected as to 
that issue.  

2.  The record does not indicate that the September 1996 
rating decision failed to consider any evidence of record or 
that the applicable law and regulations were ignored or 
incorrectly applied.  



CONCLUSION OF LAW



The September 1996 rating decision, which denied entitlement 
to service connection for a left knee disorder, claimed as 
secondary to service-connected residuals of a right knee 
injury, did not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a September 1996 rating decision 
which denied entitlement to service connection for a left 
knee condition, claimed as secondary to service-connected 
residuals of a right knee injury, contained CUE because Dr. 
W. opined that the appellant's left knee was secondary to her 
service-connected right knee.  The appellant asserts that 
report was not considered by the RO.  

The applicable law and regulations provide that basic 
entitlement to disability compensation may be established for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §  1110 (West 1991).  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2000).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if a timely notice of disagreement is not filed.  
38 C.F.R. §§ 20.302, 20.1103 (2000).  The Board notes that 
the appellant has not alleged improper notification of the 
September 1996 rating decision.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether CUE is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc)).

In this case, the record reflects the appellant failed to 
perfect a timely appeal of the September 1996 denial of 
entitlement to service connection for a left knee disorder, 
claimed as secondary to service-connected residuals of a 
right knee injury.  That decision then became final and may 
be revised only if CUE is found.  38 C.F.R. § 3.105(a).

As previously noted, the appellant contends that the RO 
failed to consider an opinion by Dr. W. in which it was 
opined that the left knee was secondary to the service-
connected right knee.  A review of the July 1996 VA 
examination report completed by Dr. W. reflects that the 
appellant complained of problems with both knees and her 
spine.  Physical examination revealed the left knee was 
unencumbered and not uncomfortable on leg raising to 120 
degrees from extension.  The left knee flexed to 120 degrees 
from normal and full extension was also present.  It was 
noted that the appellant frequently had pain and swelling in 
the left knee, but none was evident at that time.  A 
radiology report revealed a normal left knee.  Dr. W. noted 
diagnoses of chronic sacral iliac strain, moderately severe 
obesity, and post-operative residuals of a right knee injury 
with continued pain, fixation of the right knee joint and 
progressive limitation of activity.  Dr. W. also opined that 
there appeared to be little question that the service-
connected knee disability was the primary cause of the 
appellant's problems and was persistent and progressive. 

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenhemier v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In essence, the appellant's contentions amount to no more 
than a disagreement as to how the RO evaluated the facts in 
evidence.  A review of the September 1996 rating decision 
reflects that the July 1996 examination report completed by 
Dr. W. was considered by the RO and discussed in the body of 
the rating decision in regard to that issue.  The rating 
decision was based on the absence of a diagnosis of a left 
knee disability.  In the absence of a diagnosed left knee 
disability, the question of  a causative link to the service-
connected right knee did not need to be explored.   Further 
review of the record does not indicate that the incorrect 
facts were applied, that the RO failed to consider any 
evidence of record, or that the applicable statutes and 
regulations were ignored or incorrectly applied.  



ORDER

The September 1996 rating decision which denied entitlement 
to service connection for a left knee condition, claimed as 
secondary to service-connected residuals of a right knee 
injury, was not clearly and unmistakably erroneous; the 
appeal is denied.  



REMAND

In regard to the issue of entitlement to service connection 
for a psychological disorder, claimed as post-traumatic 
stress disorder and as secondary to service-connected 
residuals of a right knee injury and sacroiliac strain, the 
medical evidence of record reflects continuous treatment for 
depression and panic attacks.  VA treatment records dated in 
March 1997 reflect notations of increased pain to the point 
of depression as well as increased pain with decreased 
tolerance and depression.  An October 1997 VA clinical record 
reflects an Axis I diagnosis of recurrent major depression 
without psychotic or suicidal features and an Axis IV 
notation of multiple profound losses within the past year, 
relocation, chronic pain, inability to work, and lack of 
meaningful activity.  The RO originally denied the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) as not well grounded because there was no 
medical diagnosis of PTSD.  However, in light of the 
aforementioned evidence, the Board has rephrased the issue 
and concludes that additional development of the record is 
necessary.  

In regard to the left knee claim, in a May 1999 rating 
decision, the RO determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a left knee disability.  The appellant 
filed a notice of disagreement in May 1999.  In a May 2000 
statement of the case, the RO determined that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for a left knee disorder 
and also denied the claim as not well grounded.  A timely 
substantive appeal was filed by the appellant in June 2000.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand of these 
issues is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



